*363On Rehearing.
Howehd, J.
In refusing the rehearing applied for in this ease, wo think it due to the counsel of plaintiffs to modify an, expression used in the opinion already rendered on the merits, to the effect that plaintiffs had made no appearance in this court.
It seems that their counsel had duly prepared and filed their briefs; which through inadvertence were placed in another record between the same parties, and in which the same briefs were also applicable, by which a double set of briefs were in one record and none in this. The counsel did not fail in their duty to their clients; but an examination of their arguments has not convinced us of any error in our conclusion.
We do not think this a cáse in which the maxim “ contra non valentem,” etc., should be applied.
Rehearing refused.